Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

	Claims 1-3, 5-7, 9-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Wolfinger US 4137780” in view of “Gupta US 20120217824”, in further view of “Banerjee US 20120239348”. 
As to claim 1, Wolfinger teaches “A method of determination of a torsional 
deflection of a rotation shaft in the electromechanical drivetrain (Abstract teaches “monitoring phase currents and torsional vibrations of a turbine-generator … probes which are operable to sense rotation of the main shaft of the turbine-generator and
to feed the resulting signals to a vibration network”; Col. 1, Lines 36-40 teaches “In order to fully assess the response of the turbine-generator to torsional vibrations and unbalanced currents, it is necessary to accurately monitor these parameters … obtain a permanent record of the data obtained”; Col. 1, Lines26-28) where the drivetrain is powered by three phase power supply lines through a converter unit (Abstract teaches “three phase current signals determined by stepping down, filtering, and amplifying the generator line currents”; Col. 6, Lines 4-7; Figures 1, 2, and 4) and the drivetrain comprises a driving electrical machine connected by a shaft with a load electrical machine using a current and voltage signals measurement of the driving electrical machine (Col. 2, Lines 1-3 teaches “elements rotating with the shaft of a turbine-generator; a torsional vibration network to process electrical signals”; Abstract teaches “monitoring phase currents and torsional vibrations of a turbine-generator which are indicative of the dynamic response of the machine during operation under load”; Col. 6, Line 6 teaches “voltage”) and an angular speed measurement of the shaft (Col. 4, Lines 58-60 teaches “provide a single combined vibration signal … true component at shaft rotational speed”; Col. 4, Lines 29-31 teaches “output signal … represents instantaneous changes in the angular position of the shaft”), wherein the method comprises the step of: calculating a value of a load torque (Col. 2, Lines 58-60 teaches “Three phase lines 28, 30, and 32 emanate from generator 24 to carry line currents for transmission to an external load”; Col. 6, Line 46 teaches “create torques”; Col. 2, Line 68; i.e., load torque can be calculated using formula: Tload = P/ω, where ω is an angular speed); power P, which is calculated from the measured current and voltage signals of the driving electrical machine in the calculation module of the diagnostic unit (Col. 1, Lines 4-6 teaches “a power-generating station, are provided to convert the high-amplitude line currents in phase lines 28, 30, and 32 to safe measurement levels of voltage and then direct these voltages”; i.e., power can be calculated using power formula: P = V . I  (or)  P = V . I . PF, where PF is a power factor), the load torque Tload (Col. 6, Lines 46-48 teaches “create torques”; Col. 1, Lines 56-58 teaches “least one turbine section such as high-pressure turbine 22 and a generator 24 interconnected by a main shaft 26”) and detecting magnitudes of characteristic frequencies of the voltage (Col. 3, Lines 49-53 teaches “two signals with false components having phase differences between them whose magnitude depends on the separation angle between the two probes and the frequency of the false components”; “signal is obtained”, Col. 6, Line 34; Col. 6, Line 6-7), comparing the value of the timestamp indicators (Col. 6, Lines 56-57 teaches “comparing signals representing critical components of shaft vibration and phase currents”; Col. 3, Lines 24-28 teaches “each inhomogeneity is sensed by a probe at a slightly different time than a perfect element would be, producing false components at frequencies equal to integral multiples of the shaft rotational speed”; i.e., Wolfinger’s system can sense each inhomogeneity at a different time, and compare signals presenting critical components of shaft vibration and phase current). Thus, the system will be able to compare different timestamp indicators) and determining a torsional deflection of the rotation shaft (Col. 4, Lines 3-7 teaches “provide electrical signals … which include … false components at frequencies that are multiples of the rate of rotation of the shaft”; i.e., unbalanced rotations cause unbalanced harmonics and create torques. Wolfinger’s system can to determine false component at frequencies, the rate of rotation, and torsional deflection of the shaft), presenting the result of the comparison to the user in a diagnostic unit (Col. 4, Lines 3-7 teaches “provide electrical signals to torsional vibration network 52 which include true components representing torsional vibrations of shaft 26 and false components at frequencies that are multiples of the rate of rotation of the shaft”; Col. 8, Lines 24-25 teaches “generate an audible or visual alarm”; i.e., Wolfinger’s system can generate an alarm in visual form, thus it will be able to display the comparison result).”
	Wolfinger does not explicitly teach “measuring of a voltage UDC of the DC link unit of a converter, calculating a value of a load torque Tload by using a converter output power P; and detection of an oscillation Osc (Tload) in the load torque Tload“.
	Gupta teaches “measuring of a voltage UDC of the DC link unit of a converter ([0018] teaches “detecting the voltage at a DC-link (direct current link) of the power converter”), using a converter output power P ([0004] teaches “a power converter having a generator side converter coupled to a grid side converter via a direct current (DC) link. The generator side converter regulates the power of the generator. This power passes through the DC-link … is eventually fed to the grid through the grid side converter”; [0043]; [0022]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger in view of Gupta, 
measuring of a voltage of the DC link unit of a converter and using a converter output power so that a generator power can be efficiently regulated (Gupta, [0004]), and  fault event can be accurately detected (Gupta, [0046]).
	The combination of Wolfinger and Gupta does not explicitly teach “a computer diagnostic unit; detecting of an oscillation Osc (Tload) in the load torque Tload , and magnitudes of characteristic frequencies of Fast Fourier Transform FFT (UDC) of the DC for magnitudes of characteristic frequencies of FFT ( UDC) of the voltage UDC”.
	Banerjee teaches “a computer diagnostic unit ([0005] teaches “detecting the presence of an anomaly in the mechanical drive train based on the torque profile”; “a computer”, [0022]); detecting of an oscillation in the load torque ([0012] teaches “load torque pulsations leading to oscillations in electrical angular speed”, Figure 5”; [0048]; i.e., torque can causes a pointer on a machine to oscillate), and magnitudes of characteristic frequencies of Fast Fourier Transform FFT of the voltage for magnitudes of characteristic frequencies of FFT of the voltage ([0036] teaches “determination of the accurate instantaneous speed ωe* includes firstly taking a fast fourier transform (FFT) … frequencies”; [0036]; [0047] teaches “a power conversion unit”; “algebraic manipulation of the obtained voltage”, [0006]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Gupta in view of Banerjee, comparing the value of the timestamp indicators tTload and tFFT , determining a torsional deflection of the rotation shaft if tTload is less than tFFT or a DC link deterioration if tTloadt is greater than tFF, and detecting of an oscillation in the load torque , and magnitudes of characteristic frequencies of Fast Fourier Transform FFT of the voltage for magnitudes of characteristic frequencies of FFT the voltage so that an anomaly in a mechanical drive train can be accurately detected based on the torque profile and an 

As to claim 2, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 1.
Wolfinger teaches “an alarm is triggered in one of modules of a diagnostic unit 
when the torsional deflection of the rotation shaft is determined (Col. 4, Lines 3-7 teaches “provide electrical signals … which include … false components at frequencies that are multiples of the rate of rotation of the shaft”; Col. 8, Lines 13-16 teaches “If the composite current signal exceeds its reference level for at least a specified time interval and/or the second vibration signal exceeds its reference level, an alarm signal is generated energizing relay 216, which activates recorder 57 to record phase current
signals from lines 151, 152, and 153 and a torsional vibration signal”).” 

As to claim 3, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 1.
	Wolfinger teaches “the voltage is measured (Col. 1, Lines 4-6 teaches “safe measurement levels of voltage”).” Banerjee teaches “the voltage is measured ([0004] teaches “obtaining voltage”).”
DC of the DC link unit is measured in a link circuit and a DC link voltage measuring device which are electrically connected parallel”.
Gupta teaches “the voltage UDC of the DC link unit is measured in a link circuit 
([0018] teaches “the controller can detect … detecting the voltage at a DC-link (direct current link) of the power converter”), and a DC link voltage measuring device which are electrically connected parallel ([0047] teaches “the controller may detect a power imbalance event by determining whether the voltage at the DC link 112”; Figure 2, #102; i.e., the controller can connect the DC link in parallel at where the capacitor 113 is connected and measure voltage).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, measuring voltage of a DC link unit in a link circuit and a DC link voltage measuring device which are electrically connected parallel so that a generator power can be efficiently regulated (Gupta, [0004]), and  fault event can be accurately detected (Gupta, [0046]).

As to claim 5, Wolfinger teaches “A device for determination of a torsional 
deflection of a rotation shaft in the electromechanical drivetrain (Abstract teaches “monitoring phase currents and torsional vibrations of a turbine-generator … probes which are operable to sense rotation of the main shaft of the turbine-generator and to feed the resulting signals to a vibration network”; Col. 1, Lines 36-40 teaches “In order to fully assess the response of the turbine-generator to torsional vibrations and unbalanced currents, it is necessary to accurately monitor these parameters … obtain a permanent record of the data obtained”; Col. 1, Lines26-28”) where the drivetrain is powered by three phase power supply lines through a converter unit (Abstract teaches “three phase current signals determined by stepping down, filtering, and amplifying the generator line currents”; Col. 6, Lines 4-7; Figures 1, 2, and 4) and the drivetrain comprises a driving electrical machine connected by a shaft with a load electrical machine (Col. 1, Lines26-28); means connected to a diagnostic unit for current and voltage signals measurement of the driving electrical machine (Col. 2, Lines 1-3 teaches “elements rotating with the shaft of a turbine-generator; a torsional vibration network to process electrical signals”; Abstract teaches “monitoring phase currents and torsional vibrations of a turbine-generator which are indicative of the dynamic response of the machine during operation under load”; Col. 6, Line 6 teaches “voltage”) and an angular speed of the shaft (Col. 4, Lines 58-60 teaches “provide a single combined vibration signal … true component at shaft rotational speed”; Col. 4, Lines 29-31 teaches “output signal … represents instantaneous changes in the angular position of the shaft”), wherein the method comprises the step of: measuring of a voltage (Col. 6, Lines 4-6 teaches “provided … voltage”), electrically connected with a Col. 4, Lines 2-7 teaches “These probes sense the passage of elements 42 and provide electrical signals to torsional vibration network 52 which include true components … and false components”) to: calculate a value of a load torque Tloads (Col. 2, Lines 56-60 teaches “one turbine section such as high-pressure turbine 22 and a generator 24 interconnected by a main shaft 26. Three phase lines 28, 30, and 32 emanate from generator 24 to carry line currents for transmission to an external load”; Col. 6, Line 46 teaches “create torques”; i.e., load torque can be calculated using formula: Tload = P/ω, where ω is an angular speed); detect magnitudes of characteristic frequencies of the voltage (Col. 3, Lines 49-53 teaches “two signals with false components having phase differences between them whose magnitude depends on the separation angle between the two probes and the frequency of the false components”; “signal is obtained”, Col. 6, Line 34; Col. 6, Line 6-7), determine the timestamp indicators; compare the value of the timestamp indicators (Col. 6, Lines 56-57 teaches “comparing signals representing critical components of shaft vibration and phase currents”; Col. 3, Lines 24-28 teaches “each inhomogeneity is sensed by a probe at a slightly different time than a perfect element would be, producing false components at frequencies equal to integral multiples of the shaft rotational speed”; i.e., Wolfinger’s system can sense each inhomogeneity at a different time, and compare signals presenting critical components of shaft vibration and phase current. Thus, the system will be able to compare different timestamp indicators) and determining a torsional deflection of the rotation shaft (Col. 4, Lines 3-7 teaches “provide electrical signals … which include … false components at frequencies that are multiples of the rate of rotation of the shaft”; i.e., unbalanced rotations cause unbalanced harmonics and create torques. Wolfinger’s system can to determine false component at frequencies, the rate of rotation, and torsional deflection of the shaft), present the result of the comparison to the user in a diagnostic unit (Col. 4, Lines 3-7 teaches “provide electrical signals to torsional vibration network 52 which include true components representing torsional vibrations of shaft 26 and false components at frequencies that are multiples of the rate of rotation of the shaft”; Col. 8, Lines 24-25 teaches “generate an audible or visual alarm”; i.e., Wolfinger’s system can generate an alarm in visual form, thus it will be able to display the comparison result).”
	Wolfinger does not explicitly teach “measuring of a voltage UDC of the DC link unit of a converter“.
	Gupta teaches “measuring of a voltage UDC of the DC link unit of a converter ([0018] teaches “detecting the voltage at a DC-link (direct current link) of the power converter”), using a converter output power P ([0004] teaches “a power converter having a generator side converter coupled to a grid side converter via a direct current (DC) link. The generator side converter regulates the power of the generator. This power passes through the DC-link … is eventually fed to the grid through the grid side converter”; [0043]; [0022). 

effective filing date of the claimed invention to modify Wolfinger in view of Gupta, 
measuring of a voltage of the DC link unit of a converter so that a generator power can be efficiently regulated (Gupta, [0004]), and  fault event can be accurately detected (Gupta, [0046]).
	The combination of Wolfinger and Gupta does not explicitly teach “a computer diagnostic unit; detecting of an oscillation Osc (Tload) in the load torque Tload , and magnitudes of characteristic frequencies of Fast Fourier Transform FFT (UDC) of the voltage UDC for magnitudes of characteristic frequencies of FFT ( UDC) of the voltage UDC”.
	Banerjee teaches “a computer diagnostic unit ([0005] teaches “detecting the presence of an anomaly in the mechanical drive train based on the torque profile”; “a computer”, [0022]); detecting of an oscillation in the load torque ([0012] teaches “load torque pulsations leading to oscillations in electrical angular speed”, Figure 5”; [0048]; i.e., torque can causes a pointer on a machine to oscillate), and magnitudes of characteristic frequencies of Fast Fourier Transform FFT of the voltage for magnitudes of characteristic frequencies of FFT of the voltage ([0036] teaches “determination of the accurate instantaneous speed ωe* includes firstly taking a fast fourier transform (FFT) … frequencies”; [0036]; [0047] teaches “a power conversion unit”; “algebraic manipulation of the obtained voltage”, [0006]).”

effective filing date of the claimed invention to modify Wolfinger and Gupta in view of Banerjee, comparing the value of the timestamp indicators tTload and tFFT , determining a torsional deflection of the rotation shaft if tTload is less than tFFT or a DC link deterioration if tTloadt is greater than tFF, and detecting of an oscillation in the load torque , and magnitudes of characteristic frequencies of Fast Fourier Transform FFT of the voltage for magnitudes of characteristic frequencies of FFT the voltage so that an anomaly in a mechanical drive train can be accurately detected based on the torque profile and an algebraic manipulation of the obtained voltage and current signals (Banerjee, [0004], [0006]).

As to claim 6, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 5.
Wolfinger teaches “the diagnostic unit has means for triggering an alarm when 
the torsional deflection of the rotation shaft is determined (Col. 4, Lines 3-7 teaches “provide electrical signals … which include … false components at frequencies that are multiples of the rate of rotation of the shaft”; Col. 8, Lines 13-16 teaches “If the composite current signal exceeds its reference level for at least a specified time interval and/or the second vibration signal exceeds its reference level, an alarm signal is generated … record … a torsional vibration signal”).” 

As to claim 7, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 5.
	Wolfinger teaches “the voltage is measured (Col. 1, Lines 4-6 teaches “safe measurement levels of voltage”).” Banerjee teaches “the voltage is measured ([0004] teaches “obtaining voltage”).”
	The combination of Wolfinger and Banerjee does not explicitly teach “the voltage UDC of the DC link unit is measured in a link circuit and a DC link voltage measuring device which are electrically connected parallel”.
Gupta teaches “the DC link unit is measured in a link circuit ([0018] teaches “the 
controller can detect … detecting the voltage at a DC-link (direct current link) of the power converter”), and a DC link voltage measuring device which are electrically connected parallel ([0047] teaches “the controller may detect a power imbalance event by determining whether the voltage at the DC link 112”; Figure 2, #102; i.e., the controller can connect the DC link in parallel at where the capacitor 113 is connected and measure voltage).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, measuring voltage of a DC link unit in a link circuit and a DC link voltage measuring device which are electrically connected parallel so that a generator power 

As to claim 9, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 5.
	The combination of Wolfinger and Banerjee does not explicitly teach “the DC link unit is connected with a rectifying unit for converting the AC input voltage into DC output voltage and with an inverter unit for converting the DC input voltage into AC output voltage”.
	Gupter teaches “the DC link unit is connected with a rectifying unit for converting the AC input voltage into DC output voltage ([0042] teaches “The generator-side converter 110 converts or rectifies the AC signals to a DC (direct current) voltage and a DC current (collectively known as “DC signals’) which is placed on the DC link 112”; [0022]) and with an inverter unit for converting the DC input voltage into AC output voltage ([0042] teaches “The grid-side converter 111 converts the DC signals on the DC link 112 into fixed frequency AC signals”; [0069]; i.e., an inverter converts DC signals into an AC signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, converting an AC input voltage into DC output voltage with a rectifying unit, and converting the DC input voltage into AC output voltage with an inverter unit for so 

As to claim 12, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 2.
	Wolfinger teaches “the voltage is measured (Col. 1, Lines 4-6 teaches “safe measurement levels of voltage”).” 
	The combination of Wolfinger and Banerjee does not explicitly teach “the voltage UDC of the DC link unit is measured in a link circuit and a DC link voltage measuring device which are electrically connected parallel”.
Gupta teaches “the voltage UDC of the DC link unit is measured in a link circuit 
([0018] teaches “the controller can detect … detecting the voltage at a DC-link (direct current link) of the power converter”), and a DC link voltage measuring device which are electrically connected parallel ([0047] teaches “the controller may detect a power imbalance event by determining whether the voltage at the DC link 112”; Figure 2, #102; i.e., the controller can connect the DC link in parallel at where the capacitor 113 is connected and measure voltage).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, measuring voltage of a DC link unit in a link circuit and a DC link voltage 

As to claim 14, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 6.
	Wolfinger teaches “the voltage is measured (Col. 1, Lines 4-6 teaches “safe measurement levels of voltage”).” 
	The combination of Wolfinger and Banerjee does not explicitly teach “the voltage UDC of the DC link unit is measured in a link circuit and a DC link voltage measuring device which are electrically connected parallel”.
Gupta teaches “the DC link unit is measured in a link circuit ([0018] teaches “the 
controller can detect … detecting the voltage at a DC-link (direct current link) of the power converter”), and a DC link voltage measuring device which are electrically connected parallel ([0047] teaches “the controller may detect a power imbalance event by determining whether the voltage at the DC link 112”; Figure 2, #102; i.e., the controller can connect the DC link in parallel at where the capacitor 113 is connected and measure voltage).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 16, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 6.
	Gupter teaches “the DC link unit is connected with a rectifying unit for converting the AC input voltage into DC output voltage ([0042] teaches “The generator-side converter 110 converts or rectifies the AC signals to a DC (direct current) voltage and a DC current (collectively known as “DC signals’) which is placed on the DC link 112”; [0022]) and with an inverter unit for converting the DC input voltage into AC output voltage ([0042] teaches “The grid-side converter 111 converts the DC signals on the DC link 112 into fixed frequency AC signals”; [0069]; i.e., an inverter converts DC signals into an AC signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, converting an AC input voltage into DC output voltage with a rectifying unit, and converting the DC input voltage into AC output voltage with an inverter unit for so 

As to claim 17, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 7.
	Gupter teaches “the DC link unit is connected with a rectifying unit for converting the AC input voltage into DC output voltage ([0042] teaches “The generator-side converter 110 converts or rectifies the AC signals to a DC (direct current) voltage and a DC current (collectively known as “DC signals’) which is placed on the DC link 112”; [0022]) and with an inverter unit for converting the DC input voltage into AC output voltage ([0042] teaches “The grid-side converter 111 converts the DC signals on the DC link 112 into fixed frequency AC signals”; [0069]; i.e., an inverter converts DC signals into an AC signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, converting an AC input voltage into DC output voltage with a rectifying unit, and converting the DC input voltage into AC output voltage with an inverter unit for so that a generator power can be efficiently regulated (Gupta, [0004]), and  fault event can be accurately detected (Gupta, [0046]).


limitations as discussed in Claim 8.
	Gupter teaches “the DC link unit is connected with a rectifying unit for converting the AC input voltage into DC output voltage ([0042] teaches “The generator-side converter 110 converts or rectifies the AC signals to a DC (direct current) voltage and a DC current (collectively known as “DC signals’) which is placed on the DC link 112”; [0022]) and with an inverter unit for converting the DC input voltage into AC output voltage ([0042] teaches “The grid-side converter 111 converts the DC signals on the DC link 112 into fixed frequency AC signals”; [0069]; i.e., an inverter converts DC signals into an AC signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger and Banerjee in view of Gupta, converting an AC input voltage into DC output voltage with a rectifying unit, and converting the DC input voltage into AC output voltage with an inverter unit for so that a generator power can be efficiently regulated (Gupta, [0004]), and fault event can be accurately detected (Gupta, [0046]).

	Claims 4, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Wolfinger US 4137780” in view of “Gupta US 20120217824” and  “Banerjee US 20120239348” , in further view of “Lipnicki US 20170038418”. 

limitations as discussed in Claim 3.
	Wolfinger teaches “a capacitor (Col. 8, Line 10 teaches “Capacitor”) and Resistance (Col. 8, Line 10 teaches “resistor”).
	The combination of Wolfinger, Gupta and Banerjee does not explicitly teach “an Equivalent of Series Resistance ESR”
	Lipnicki teaches “a capacitor C and an Equivalent of Series Resistance ESR ([0013] teaches “The DC link unit 3 includes at least one DC link circuit 7 and a DC link voltage measuring device 8. DC link circuit 7 comprises capacitor and an equivalent of series resistance ESR presented in FIG. 3”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger, Gupta and Banerjee in view of Lipnicki, so that the DC link circuit will comprise a capacitor C and an Equivalent of Series Resistance ESR. As a result, DC link capacitance and ESR can be efficiently monitored, and power converters status can be accurately determined (Lipnicki, [0003], and [0007]).
	
As to claim 8, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 7.
Col. 8, Line 10 teaches “Capacitor”) and Resistance (Col. 8, Line 10 teaches “resistor”).
	The combination of Wolfinger, Gupta and Banerjee does not explicitly teach “an Equivalent of Series Resistance ESR”
	Lipnicki teaches “a capacitor C and an Equivalent of Series Resistance ESR ([0013] teaches “The DC link unit 3 includes at least one DC link circuit 7 and a DC link voltage measuring device 8. DC link circuit 7 comprises capacitor and an equivalent of series resistance ESR presented in FIG. 3”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger, Gupta and Banerjee in view of Lipnicki, so that the DC link circuit will comprise a capacitor C and an Equivalent of Series Resistance ESR. As a result, DC link capacitance and ESR can be efficiently monitored, and power converters status can be accurately determined (Lipnicki, [0003], and [0007]).

As to claim 13, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 12.
	Wolfinger teaches “a capacitor (Col. 8, Line 10 teaches “Capacitor”) and Resistance (Col. 8, Line 10 teaches “resistor”).

	Lipnicki teaches “a capacitor C and an Equivalent of Series Resistance ESR ([0013] teaches “The DC link unit 3 includes at least one DC link circuit 7 and a DC link voltage measuring device 8. DC link circuit 7 comprises capacitor and an equivalent of series resistance ESR presented in FIG. 3”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger, Gupta and Banerjee in view of Lipnicki, so that the DC link circuit will comprise a capacitor C and an Equivalent of Series Resistance ESR. As a result, DC link capacitance and ESR can be efficiently monitored, and power converters status can be accurately determined (Lipnicki, [0003], and [0007]).

As to claim 15, the combination of Wolfinger, Gupta and Banerjee the claimed 
limitations as discussed in Claim 14.
	Wolfinger teaches “a capacitor (Col. 8, Line 10 teaches “Capacitor”) and Resistance (Col. 8, Line 10 teaches “resistor”). Gupta teaches “the DC link circuit comprises a capacitor C ([0042] teaches “Capacitor 113”, Figure 2) and Resistance ([0042] teaches “resistor 112”).

	Lipnicki teaches “a capacitor C and an Equivalent of Series Resistance ESR ([0013] teaches “The DC link unit 3 includes at least one DC link circuit 7 and a DC link voltage measuring device 8. DC link circuit 7 comprises capacitor and an equivalent of series resistance ESR presented in FIG. 3”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wolfinger, Gupta and Banerjee in view of Lipnicki, so that the DC link circuit will comprise a capacitor C and an Equivalent of Series Resistance ESR. As a result, DC link capacitance and ESR can be efficiently monitored, and power converters status can be accurately determined (Lipnicki, [0003], and [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Patel US 20080303477” teaches “Methods and apparatus are provided for 
preventing a voltage overload condition of an alternating current (“AC”) motor electrically coupled to an inverter. In an embodiment, the system includes an oil pump, a motor in communication with the oil pump, an inverter module in electrical 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863